t c memo united_states tax_court thomas samuel lear petitioner v commissioner of internal revenue respondent docket no filed date thomas samuel lear pro_se jack t anagnostis for respondent memorandum opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax after concessions the issues for decision are all amounts are rounded to the nearest dollar respondent concedes that petitioner is entitled to the earned_income_credit and dependency_exemption deduction for his continued whether petitioner is entitled to claim a dependency_exemption deduction for his daughter and whether petitioner is entitled to claim the earned_income_credit for his daughter background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in lawrenceville new jersey from late or early until the date of trial petitioner and christine challice ms challice lived together petitioner and ms challice are not married petitioner and ms challice have two children jacob lear jacob and amy lear amy born date and date respectively during neither petitioner nor ms challice received public assistance or financial aid of any kind petitioner ms challice amy and jacob lived with petitioner’s mother ms lear in her home from the time of amy’s birth until date petitioner was employed and reported total income of dollar_figure for ms lear reported a higher adjusted_gross_income for than did petitioner during petitioner paid the utility bills for the house and various miscellaneous expenses in the aggregate the utility bills were approximately dollar_figure per continued son and is also entitled to head-of-household filing_status for month petitioner also provided food diapers and clothing for amy insurance paid the costs of amy’s birth and her medical_expenses dependency_exemption deduction discussion sec_151 c allows a taxpayer to deduct an exemption_amount for each dependent as defined in sec_152 sec_152 defines the term dependent to include the daughter of a taxpayer over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under subsection c or e as received from the taxpayer a taxpayer must establish the total cost of monetary support expended on behalf of a claimed dependent from all sources for the relevant year and establish that the taxpayer provided over half of the total amount 56_tc_512 sec_1_152-1 income_tax regs support includes items such as food shelter clothing medical and dental care education and the like sec_1 a i income_tax regs the total amount of support unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure petitioner does not contend that sec_7491 is applicable to his case provided by all sources for the relevant year must be established by competent evidence blanco v commissioner supra pincite to determine whether a taxpayer provided more than half of the support for a dependent the amount of support provided by the taxpayer is compared to the dependent’s total amount of support sec_1_152-1 income_tax regs the value of support in the form of lodging is measured by its fair rental value 23_tc_1037 we found petitioner to be forthright and candid and his testimony to be credible petitioner testified about various amounts he expended to support amy petitioner however did not establish the fair rental value of the lodging supplied by ms lear nor did petitioner establish the total amount of support provided for amy in we therefore sustain respondent’s determination that petitioner is not entitled to a dependency_exemption deduction for amy earned_income_credit sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability an eligible_individual is defined as either any individual who has a qualifying_child for the taxable_year or any individual who does not have a qualifying_child and who meets the requirements of sec_32 merriweather v commissioner tcmemo_2002_226 a qualifying_child is defined as an individual who satisfies a relationship_test a residency test and an age_test sec_32 if more than one individual would be treated as an eligible_individual with respect to the same qualifying_child for the same taxable_year only the individual with the highest modified_adjusted_gross_income for that taxable_year will be allowed the earned_income_credit sec_32 petitioner satisfies the statutory requirements necessary to qualify as an eligible_individual and amy satisfies the requirements for a qualifying_child under the internal_revenue_code applicable for the year in issue however petitioner must also have the highest adjusted_gross_income of any eligible_individual with respect to amy petitioner conceded on cross- examination that ms lear who is also an eligible_individual with respect to amy for had a higher adjusted_gross_income than he did therefore ms lear is treated as the only eligible_individual with respect to amy see sutherland v commissioner tcmemo_2001_8 accordingly respondent’s determination is sustained to reflect the foregoing decision will be entered under rule
